Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
Claims 1-10 are allowed over the prior art of record.  This application is in condition for allowance except for the presence of claims 11-20 directed to an invention non-elected without traverse.  
Accordingly, claims 11-20 have been cancelled.  
The following is an examiner’s statement of reasons for allowance.
Allowable Subject Matter
Claims 1-10 are allowed over prior art of record.  The following is an examiner’s statement of reasons for allowance.
The prior art of record, taken singly or in combination, does not disclose the newly amended limitations of claim 1, when taken in combination with the rest of the claim elements.
To elaborate briefly on the above, the Applicant in his arguments on pages 11 & 12 of Appeal Brief (dated 06/16/2021) that primary reference of Bechtel teaches in cited embodiments two distinct cases.   In one case where wavelength conversion element is bigger than light-emitting structure in every direction.  And another case where wavelength conversion element is smaller than light-emitting structure in every direction.  Thus Bechtel does not teach a case where the wavelength conversion element is bigger in one direction while simultaneously is smaller in another direction.  Applicant’s arguments have been found persuasive and thus an Allowance is being issued.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Applicants are directed to consider additional pertinent prior art included on Notice of References Cited, attached herewith.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alexander Belousov whose telephone number is (571)-272-3167. The examiner can normally be reached on 10 am-4 pm.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Kim Nguyen can be reached on 571-272-2402. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

09/24/2021
/JULIO J MALDONADO/Supervisory Patent Examiner, Art Unit 2898